—In an action to recover damages for legal malpractice, the plaintiff appeals from a judgment of the Supreme Court, Putnam County (Hickman, J.), entered January 21, 2000, which, upon the granting of that branch of the defendant’s cross motion which was for summary judgment dismissing the complaint, is in favor of the defendant and against it dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted that branch of the defendant’s cross motion which was for summary judgment dismissing the complaint as time-barred. In opposition to the defendant’s prima facie showing of entitlement to summary judgment, the plaintiff contended that the Statute of Limitations was tolled by reason of the continuous representation doctrine. The plaintiff, however, failed to raise a triable issue *557of fact with respect to the applicability of that doctrine. The evidence demonstrates that the representation was intermittent, not continuous (see, Grellet v City of New York, 118 AD2d 141; Sherry v Queens Kidney Ctr., 117 AD2d 663; Barrella v Richmond Mem. Hosp., 88 AD2d 379; cf., Shumsky v Eisenstein, 96 NY2d 164).
It is unnecessary to address the plaintiffs remaining contentions. Bracken, P. J., Altman, Luciano and H. Miller, JJ., concur.